DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are moot in view of the new grounds of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US Pub. No. 2017/0193261 A1) in view of Park et al. (US pub. No. 2012/0019562 A1).
As to claim 1, Schwartz shows a mobile electronic communications device (i.e. handheld device 300a, 300b, Figs. 3A and 3B and para. 39) with a self-aligning user interface (Fig. 12 and paras. 76 – 79), the mobile electronic communications device comprising: a touch sensitive surface (301, 302) defining a user interface aligned along a reference vector (Figs. 3A and 3B and para. 39); and a processor 110 linked to the touch sensitive surface and configured to detect a finger touch on the touch sensitive surface (Fig. 2 and para. 33), determine an angular orientation of the touching finger in 
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 2, Schwartz shows that the processor is further configured to determine the angular orientation of the touching finger by resolving a ridge structure of the touching finger (Figs. 6A and 6B and paras. 56 and 57).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 3, Schwartz shows that the processor is further configured to compare the ridge structure of the touching finger to one or more stored ridge structures and to match the ridge structure of the touching finger to a particular stored ridge structure (i.e. ridge structure sensed during enroll process, paras. 49 and 50).
As to claim 4, Schwartz shows that the processor is further configured to determine the angular orientation of the touching finger by resolving a rotation between the ridge structure of the touching finger and the particular stored ridge structure (paras. 49 and 50).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).

As to claim 5, Schwartz shows a tilt (i.e. rotation) sensor that yields tilt data describing a tilt of the device with respect to gravity, and wherein the processor is further configured to assign a user input orientation based on the tilt data prior to (i.e. regardless of) detecting a finger touch on the touch sensitive surface (Figs. 10 and 12 and paras. 69 and 76 – 79).
As to claim 6, Schwartz shows a plurality of hover sensors (i.e. sensing regions) associated with the touch sensitive surface (Fig. 1 and para. 28), and wherein the processor is further configured to determine an angular orientation of the touching finger by detecting a touch location via the touch sensitive surface and by detecting a location of a portion of the touching finger via at least one of the plurality of hover sensors (Figs. 1 and 12 and paras. 28 and 76 – 79).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).

As to claim 7, Schwartz shows that determining an angular orientation of the touching finger further comprises determining that the orientation of the touching finger lies on a common axis with both the touch location and the detected location of the hovering portion of the touching finger (Figs. 1, 7A and 7B and paras. 28, 59 and 60).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 8, Schwartz shows an image sensor, and wherein the processor is further configured to confirm the determined orientation of the touching finger via the image sensor (para. 56).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 9, Schwartz shows a thermal sensor, and wherein the processor is further configured to confirm the determined orientation of the touching finger via the thermal sensor (para. 30).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 10, Schwartz shows a method of providing a mobile electronic communications device (i.e. handheld device 300a, 300b, Figs. 3A and 3B and para. 39) with a self-aligning user interface (Fig. 12 and paras. 76 – 79), the method 
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 14, Schwartz shows a tilt (i.e. rotation) sensor that yields tilt data describing a tilt of the device with respect to gravity, and wherein the system is further configured to assign a user input orientation based on the tilt data prior to (i.e. regardless of) detecting a finger touch on the touch sensitive surface (Figs. 10 and 12 and paras. 69 and 76 – 79).

Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 16, Schwartz shows that determining an angular orientation of the touching finger further comprises determining that the orientation of the touching finger lies on a common axis with both the touch location and the detected location of the hovering portion of the touching finger (Figs. 1, 7A and 7B and paras. 28, 59 and 60).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 17, Schwartz shows an image sensor, and wherein the system is further configured to confirm the determined orientation of the touching finger via the image sensor (para. 56).
Schwartz does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 18, Schwartz shows a thermal sensor, and wherein the system is further configured to confirm the determined orientation of the touching finger via the thermal sensor (para. 30).

Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is predominantly aligned with the angular orientation vector of the touching finger (Figs. 7A and 7B and para. 103).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
Claims 11 – 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz as modified above by Park in view of Mistry et al. (US pub. No. 2014/0139637 A1).
As to claim 11, Schwartz does not show that the method comprises rotating an orientation mark presented on the self-aligning user interface to indicate an orientation of the orientation vector.
Mistry shows the method of rotating an orientation mark presented on a self-aligning user interface to indicate an orientation of an orientation vector (Fig. 94A and para. 187).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz as modified above with those of Mistry because designing the system in this way allows the device to provide visual feedback to the user (para. 186).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz as modified above with those of Mistry because designing the system in this way allows the device to provide visual feedback to the user (para. 186).
As to claim 13, Mistry shows that the orientation mark identifies a top portion of the self-aligning user interface (Fig. 94A and para. 187).
As to claim 21, Schwartz does not show that the mobile electronic communications device comprises a circular device housing with the touch sensitive surface concentrically located in, and defining a major surface of, the circular device housing.
Mistry shows that a mobile electronic communications device comprises a circular device housing with the touch sensitive surface concentrically located in, and defining a major surface of, the circular device housing (Fig. 94A and para. 187).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz as modified above with those of Mistry because designing the system in this way allows the device to provide visual feedback to the user (para. 186).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz as modified above by Park in view of Gollier (US pub. No. 2011/0267262 A1).

Schwartz does not show that the image is to the highest available resolution of the continuous angular coordinate system.
Gollier shows the process of determining a highest available resolution of a continuous angular coordinate system (Figs. 1 and 8 and para. 65).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Gollier because designing the system in this way allows the device to provide a preferable configuration (para. 65).
Schwartz as modified above does not mention that the system determines an angular orientation vector of the touching finger and rotates that user interface such that the reference vector is predominantly aligned with the angular orientation vector of the touching finger.
Park shows a system that determines an angular orientation vector of a touching finger and rotates a user interface such that a reference vector of the interface is 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Schwartz with those of Park because designing the system in this way allows the device to provide a user friendly interface (para. 232).
As to claim 20, Schwartz shows that the orientation of the finger is determined via one or more of a fingerprint sensor and a hover sensor (Fig. 1 and paras. 27 and 28).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CARL ADAMS/Examiner, Art Unit 2627